Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00080-CR

                                         Jerry Lee TRIGO,
                                              Appellant

                                                v.
                                               The
                                       The STATE of Texas,
                                             Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. 14-CRD-52
                            Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 26, 2015

APPEAL DISMISSED

           Appellant has filed a Withdrawal of Notice of Appeal, asking this court to dismiss his

appeal. Appellant’s request is GRANTED and the appeal is DISMISSED. TEX. R. APP. P. 42.2(a).


                                                  PER CURIAM

DO NOT PUBLISH